Erazer, J.,
dissenting.—The act of May 11,1861, did not, in my opinion, confer upon the county commissioners any power to make contracts based upon the consideration that the jjarty contracted with would enter the military service of the United States. It would follow, that whatever order was made for the allowance of a given sum per month to maintain the family of the soldier, might be at any time increased or diminished, at the discretion of the board, and as the circumstances might indicate to be proper. Without the power to contract, it was impossible to do anything which could operate as a contract. The commissioners have such powers only as the statutes give, expressly or by implication, and in the authority to make appropriations, “ as they may deem proper,” for the maintenance of soldiers’ families, I am unable to perceive any power to surrender the discretion as to the amount to be thus expende,d, which is clearly given by the very words of the act. This conclusion, inevitable, as it seems to me, from the statute itself, cannot *108be affected by tbe fact that, in the given case, the discretionary authority was so exercised - as to put in doubt the good faith of the board of commissioners. If the law gave tbe power over tbe subject to the hoard, it is not competent for any other tribunal to determine whether, or how, it should be exercised.
D. Studebaker, for appellant.
J. B. Bobo, for appellee.
Entertaining these views, I cannot concur with the majority of the court in affirming the judgment.